Exhibit 10.16

FTI Consulting, Inc.

2017 Omnibus Incentive Compensation Plan

Deferred Restricted Stock Unit Award Agreement for Non-Employee Directors
Pursuant to the FTI Consulting, Inc. Non-Employee Director Compensation Plan  

To __________________:

FTI Consulting, Inc., a Maryland corporation (the “Company”), has granted you an
award (this “Award”) of ____ restricted stock units (the “Restricted Stock
Units”) under the FTI Consulting, Inc. 2017 Omnibus Incentive Compensation Plan,
effective as of June 7, 2017, as further amended or restated from time to time
(the “Omnibus Plan”), in accordance with the FTI Consulting, Inc. Non-Employee
Director Compensation Plan, as amended and restated effective January 1, 2016,
as further amended or restated from time to time (the “Director Plan”),
conditioned upon your agreement to the terms and conditions described below.
Each Restricted Stock Unit represents, on the books of the Company, a unit which
is equivalent to one share of the Company’s common stock, $0.01 par value (the
“Common Stock”). [You have designated an elected payment date of _______ __,
____ (your “Elected Payment Date”).] The effective date of grant will be
________ __, ____ (the “Grant Date”), subject to your promptly [electronically
acknowledging and accepting] [signing and returning a copy of] this Agreement
(as defined below). The Award has been made in fulfillment of your election
under the Director Plan to receive your “Cyclical Equity Grant” (as defined in
the Director Plan) in the form of Restricted Stock Units.

This Restricted Stock Unit Agreement for Non-Employee Directors (the
“Agreement”) evidences the Award of the Restricted Stock Units. This Agreement
and the Award are made in consideration of your service as a member of the Board
of Directors of the Company. The Award is subject in all respects to and
incorporates by reference the terms and conditions of the Omnibus Plan and the
Director Plan. You agree to accept as binding, conclusive, and final all
decisions or interpretations of the Committee concerning any questions arising
under this Agreement, the Omnibus Plan or the Director Plan, as the case may be,
with respect to the Award.    

By [electronically acknowledging and accepting] [executing and returning] this
Agreement, you acknowledge that you have received copies of the Director Plan,
the Prospectus for the Director Plan (the “Director Plan Prospectus”), the
Omnibus Plan and the Prospectus for the Omnibus Plan, as further amended or
restated from time to time (the “Omnibus Plan Prospectus”), and have read,
understand and agree to all terms. You may request additional copies of the
Omnibus Plan, the Omnibus Plan Prospectus, the Director Plan and the Director
Plan Prospectus by contacting the Secretary of the Company at FTI Consulting,
Inc., 2 Hamill Road, North Building, Baltimore, Maryland 21210 (Telephone No.
(410) 951-4867). You also may request from the Secretary of the Company copies
of the other documents that make up a part of the Omnibus Plan Prospectus
(described more fully at the end of the Omnibus Plan

2017 Omnibus Incentive Compensation Plan

Deferred RSU Award Agreement

 

1

--------------------------------------------------------------------------------

 

Prospectus), as well as all reports, proxy statements and other communications
distributed to the Company’s security holders generally.    

1.Terms and Conditions of this Award. The following terms and conditions will
apply:

(a)Credit to Account. The Restricted Stock Units shall be credited to your
Account as of the Grant Date.

(b)Vesting. All of the Restricted Stock Units are nonvested and forfeitable as
of the Grant Date. The Restricted Stock Units will vest and no longer be subject
to risk of forfeiture as to [To be Completed at Time of Award].  

(c)Accelerated Vesting. Notwithstanding the foregoing, all outstanding unvested
Restricted Stock Units will become fully vested and nonforfeitable upon the
earliest of: [To be Updated at Time of Award]

(i)your death;

(ii)your disability; or

(iii)your termination date if your termination of service as a member of the
Board is in accordance with the provisions of Section 7.1(e) of the Director
Plan.

(d)Change in Control.  Subject to the provisions of Section 7.1(e) of the
Director Plan, unvested Restricted Stock Units outstanding at the time of a
“Change in Control” will be treated in accordance with the Omnibus Plan;
provided, that absent a different treatment under the Omnibus Plan, in the event
of a Non-Employee Director’s cessation of service as a member of the Board upon
or within one-year following the occurrence of a Change in Control (for “Cause”
(as determined by the Board in its good-faith discretion), or due to the request
of such Non-Employee Director, or as a result of a voluntary resignation), the
unvested and forfeitable Restricted Stock Units outstanding as of the date of
such termination shall immediately fully vest and be nonforfeitable as of the
termination date.”

(e)Settlement or Forfeiture.  

(i)Timing.  Vested Restricted Stock Units under this Award will be settled in
shares of Common Stock upon or as soon as practicable following the earlier of:

(1)your Elected Payment Date, if applicable;

(2)your date of Separation from Service;

2017 Omnibus Incentive Compensation Plan

Deferred RSU Award Agreement

 

2

--------------------------------------------------------------------------------

 

(3)an Unforeseeable Emergency; or

(4)the occurrence of a Change in Control Event.

Any Restricted Stock Units that are unvested as of your date of Separation from
Service shall be forfeited for no consideration on your date of Separation from
Service.

Notwithstanding the foregoing, the amount distributed  to satisfy an
Unforeseeable Emergency shall not exceed the amounts necessary to satisfy such
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution (the “Unforeseeable Emergency
Amount”), after taking into account the extent to which such Unforeseeable
Emergency is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the non-employee director’s assets
(to the extent that the liquidation of such assets would not itself cause severe
financial hardship). The Committee shall have full and final authority to
determine the Unforeseeable Emergency Amount, and shall make such determination
consistent with Section 409A. After such distribution of the Unforeseeable
Emergency Amount, amounts remaining in the non-employee director’s account shall
continue to be subject to the terms of the Omnibus Plan and Director Plan, as
applicable.

(ii)Issuance of Shares of Common Stock.  Upon settlement, subject to Sections
1(c)(iii)-(vi) of this Agreement, the Company shall issue to you, or your
estate, as applicable, a number of shares of Common Stock equal to the number of
vested Restricted Stock Units credited to your Account.  

(iii)Registration of Shares; Stock Certificates.  The shares of Common Stock
issued in settlement of the vested Restricted Stock Units shall be registered in
your name, or, if applicable, in the names of your heirs or your estate.  In the
Company’s discretion, such shares may be issued either in certificated form or
in uncertificated, book entry form.  The certificate or book entry account shall
bear such restrictive legends or restrictions as the Company, in its sole
discretion, shall require.  If delivered in certificate form, the Company may
deliver a share certificate to you. The Company may deliver shares
electronically or in certificate form to your designated broker on your
behalf.  If you are deceased (or if Disabled and if necessary) at the time that
a delivery of shares is to be made, the shares will be delivered to your
executor, administrator, legally authorized guardian or personal representative,
in accordance with instructions received from your executor, administrator,
legally authorized guardian and personal administrator (as applicable).

(iv)Restrictions on Grant of Restricted Stock Units and Issuance of Shares of
Common Stock.  The grant of the Restricted Stock Units and issuance of shares of
Common Stock upon settlement of the vested Restricted Stock Units will be
subject to and in compliance with all applicable requirements of federal, state
or foreign law with respect to such securities.  No shares of Common Stock may
be issued hereunder if the issuance of such shares would constitute a violation
of any applicable federal, state or foreign securities laws or other

2017 Omnibus Incentive Compensation Plan

Deferred RSU Award Agreement

 

3

--------------------------------------------------------------------------------

 

law or regulations or the requirements of any stock exchange or market system
upon which the Common Stock may then be listed.  The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance of
any shares subject to the Restricted Stock Units shall relieve the Company of
any liability in respect of the failure to issue such shares as to which such
requisite authority shall not have been obtained.  As a condition to the
settlement of the vested Restricted Stock Units, the Company may require you to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.

(v)Fractional Shares.  The Company will not be required to issue fractional
shares of Common Stock upon settlement of the vested Restricted Stock Units.
Fractional shares of Common Stock will be rounded down to the nearest whole
share.

(vi)Postponement of Delivery.  The Company may postpone the issuance and
delivery of any shares of Common Stock provided for under this Agreement for so
long as the Company determines to be necessary or advisable to satisfy the
following:

(1)the completion or amendment of any registration of such shares or
satisfaction of any exemption from registration under any securities law, rule,
or regulation;

(2)compliance with any requests for representations; and

(3)receipt of proof satisfactory to the Company that a person seeking such
shares on your behalf upon your disability (if necessary), or upon your estate’s
behalf after your death, is appropriately authorized. 

(f)Dividend Equivalents. As of the date the Company pays any dividend (whether
in cash or in kind) on shares of Common Stock, your Account shall be credited
with that number of Restricted Stock Units, rounded down to the nearest whole
share, determined by dividing (i) the product of (A) the amount of the cash
dividend per share of Common Stock multiplied by (B) the number of whole
Restricted Stock Units credited to the Non-Employee Director’s Account as of the
dividend record date, by (ii) the Fair Market Value of a share of Common Stock
on the payment date of the dividend; provided, that such dividend equivalent
Restricted Stock Units will only be credited to your Account if sufficient
shares of Common Stock are available for award under the Omnibus Plan, or
another equity compensation plan approved by stockholders of the Company, as of
the dividend payment date to credit such dividend equivalent Restricted Stock
Units. You will not have any right to dividends equivalents or other
distributions declared or paid with respect to unvested and forfeitable
Restricted Stock Units. All dividends equivalents and any other distributions
paid with respect to unvested Restricted Stock Units will be held by the Company
in trust for your benefit and paid to you

2017 Omnibus Incentive Compensation Plan

Deferred RSU Award Agreement

 

4

--------------------------------------------------------------------------------

 

upon vesting of the Restricted Stock Units. Upon forfeiture of any Restricted
Stock Units, any dividend equivalents and distributions then held in trust with
respect to such Restricted Stock Units will be forfeited and will be returned to
the Company. All fractional units shall be rounded down to the nearest whole
unit.

2.Restrictions on Transfer.  Prior to settlement, you may not sell, assign,
transfer, pledge, hedge, hypothecate, encumber or dispose of in any way (whether
by operation of law or otherwise) any Restricted Stock Units, and Restricted
Stock Units may not be subject to execution, attachment or similar process.  Any
sale or transfer, or purported sale or transfer, shall be null and void.  The
Company will not be required to recognize on its books any action taken in
contravention of these restrictions.

3.Legends.  The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of Common Stock issued pursuant to this Agreement.  You
will, at the request of the Company, promptly present to the Company any and all
certificates representing shares acquired pursuant to this Agreement in your
possession in order to carry out the provisions of this Section.

4.Tax Withholding.  Since you are not an employee of the Company or any
Affiliate, the Company is not required to, and the Company will not, deduct from
any compensation or any other payment of any kind due you the amount of any
federal, state, local or foreign taxes required to be paid by you as a result of
the grant, vesting or settlement of the Restricted Stock Units in whole or in
part. You expressly acknowledge that you are solely responsible for the payment
of any such federal, state, local or foreign taxes, and you may not rely on the
Company for any assistance with regard to withholding or paying such taxes.  

5.Adjustments for Corporate Transactions and Other Events.

(a)Stock Dividend, Stock Split and Reverse Stock Split.  Upon a stock dividend
of, or stock split or reverse stock split affecting, the Common Stock, the
number of Restricted Stock Units hereunder shall be adjusted as provided under
the Director Plan.  

(b)Other Transactions Affecting the Common Stock.  The terms and conditions of
this Agreement will apply with equal force to any additional and/or substitute
rights to receive securities received by you in exchange for, or by virtue of
your ownership of, the Restricted Stock Units, whether as a result of any
spin-off, stock split-up, stock dividend, stock distribution, other
reclassification of the Common Stock of the Company, or other similar event.  
If the Restricted Stock Units are converted into or exchanged for, or
stockholders of the Company receive by reason of any distribution in total or
partial liquidation or pursuant to any merger of the Company or acquisition of
its assets, rights to receive securities of another entity, or other property
(including cash), then the rights of the Company under this Agreement will inure
to the benefit of the Company’s successor, and this Agreement will apply to the
rights to

2017 Omnibus Incentive Compensation Plan

Deferred RSU Award Agreement

 

5

--------------------------------------------------------------------------------

 

receive securities or other property received upon such conversion, exchange or
distribution in the same manner and to the same extent as the Restricted Stock
Units. 

6.Non-Guarantee of Service Relationship.  Nothing in the Omnibus Plan, the
Director Plan or this Agreement alters your service relationship with the
Company or shall constitute or be evidence of any agreement or understanding,
express or implied, that the Company will retain you as a member of the Board of
Directors for any period of time. This Agreement is not to be construed as a
contract of service relationship between the Company and you. This Agreement
does not limit in any way the possibility of your removal from the Board of
Directors in accordance with the By-Law provisions in effect at the relevant
time, whether or not such removal results in the forfeiture of any Restricted
Stock Units or any other adverse effect on your interests under the Omnibus Plan
or the Director Plan.

7.Rights as Stockholder.  You shall not have any of the rights of a stockholder
with respect to any Restricted Stock Units until shares of Common Stock have
been issued to you upon settlement of the vested Restricted Stock Units.  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate or certificates are
issued, except as provided in Sections 1(d) and 5 of this Agreement.  

8.The Company’s Rights.  The existence of the Restricted Stock Units does not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company's capital structure or its business, including that of
its Affiliates, or any merger or consolidation of the Company or any Affiliate,
or any issue of bonds, debentures, preferred or other stocks with preference
ahead of or convertible into, or otherwise affecting the Common Stock or the
rights thereof, or the dissolution or liquidation of the Company or any
Affiliate, or any sale or transfer of all or any part of the Company's or any
Affiliate’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

9.Entire Agreement.  This Agreement, inclusive of the Omnibus Plan and the terms
of the Director Plan incorporated into this Agreement, contains the entire
agreement between you and the Company with respect to the Restricted Stock
Units.  Any and all existing oral or written agreements, representations,
warranties, written inducements, or other communications made prior to the
execution of this Agreement by any person with respect to the Award or the
Restricted Stock Units are superseded by this Agreement and are void and
ineffective for all purposes.

10.Terminology; Conformity and Conflict.  All terms not defined in this
Agreement have the meanings given in, first, the Director Plan, and if not
defined in the Director Plan, second, in the Omnibus Plan.  Unless otherwise
specifically provided in this Agreement, in the event of a conflict,
inconsistency or ambiguity between or among any provision, term or condition of
this Agreement, the Omnibus Plan, or the Director Plan, the provisions of,
first, the

2017 Omnibus Incentive Compensation Plan

Deferred RSU Award Agreement

 

6

--------------------------------------------------------------------------------

 

Director Plan, second, the Omnibus Plan, and lastly, this Agreement, will
control in that order of priority, except in the case of Section 12 of this
Agreement which will control in all cases.

11.Amendment.  This Agreement may be amended from time to time by the Committee
in its discretion; provided, however, that this Agreement may not be modified in
a manner that would have a materially adverse effect on the Restricted Stock
Units as determined in the discretion of the Committee, except as provided in
the Omnibus Plan, the Director Plan or in any other written document signed by
you and the Company.

12.Governing Law.  The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, will be determined exclusively in accordance with
the laws of the State of Maryland, without regard to its provisions concerning
the applicability of laws of other jurisdictions.  Any suit with respect to the
Award or the Restricted Stock Units will be brought in the federal or state
courts in the districts which include Baltimore, Maryland, and you agree and
submit to the personal jurisdiction and venue thereof.

13.Unfunded Status.  The Restricted Stock Units and the Account to which they
are credited are intended to constitute and at all times shall be interpreted
and administered so as to qualify as an unfunded deferred compensation
arrangement for a select group of management of the Company under the Employee
Retirement Income Security Act of 1974, as amended.  Your settlement rights
pursuant to this Agreement shall be no greater than the right of any unsecured
general creditor of the Company.

14.Severability.  If a court of competent jurisdiction (or arbitrator(s), as
applicable) determines that any portion of this Agreement is in violation of any
statute or public policy, then only the portions of this Agreement which violate
such statute or public policy shall be stricken, and all portions of this
Agreement which do not violate any statute or public policy shall continue in
full force and effect.   Further, it is the parties' intent that any court order
(or decision of arbitrator(s), as applicable) striking any portion of this
Agreement should modify the terms as narrowly as possible to give as much effect
as possible to the intentions of the parties' under this Agreement.

15.Further Assurances.  You agree to use your reasonable and diligent best
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for your benefit or to cause the same to be
fulfilled and to execute such further documents and other papers and perform
such further acts as may be reasonably required or desirable to carry out the
provisions hereof and the transactions contemplated herein.

16.Headings; Interpretation.  Section headings are used in this Agreement for
convenience of reference only and shall not affect the meaning of any provision
of this Agreement. Whenever the context requires, all words under in the
singular shall be construed to include the plural and vice versa.  Words of the
masculine gender shall be deemed to include

2017 Omnibus Incentive Compensation Plan

Deferred RSU Award Agreement

 

7

--------------------------------------------------------------------------------

 

the correlative words of the feminine gender. The word “you” or “your” means the
recipient of the Restricted Stock Units as reflected in the first paragraph of
this Agreement.  Whenever the word “you” or “your” is used in any provision of
this Agreement under circumstances where the provision should logically be
construed, as determined by the Committee, to apply to the estate, personal
representative, or beneficiary to whom the Restricted Stock Units may be
transferred by will or by the laws of descent and distribution, the words “you”
and “your” will be deemed to include such person.

17.Counterparts.  This Agreement may be executed in counterparts (including
electronic signatures or facsimile copies), each of which will be deemed an
original, but all of which together will constitute the same instrument.

{The signature page follows.}




2017 Omnibus Incentive Compensation Plan

Deferred RSU Award Agreement

 

8

--------------------------------------------------------------------------------

 

[IN WITNESS WHEREOF, this Agreement is dated and has been executed as of the
date electronically acknowledged and accepted by the award recipient.]

[IN WITNESS WHEREOF, the Company and the award recipient have caused this
Agreement to be executed as of the __ day of ______, ___.

 

FTI CONSULTING, INC.

 

By:  

 

 

Name:

 

 

Title:

 

 

The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein.]

 

 

AWARD RECIPIENT

 

 

 

2017 Omnibus Incentive Compensation Plan

Deferred RSU Award Agreement

 

9